Order entered December 6, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00821-CV

                                   IN THE MATTER OF N.T.

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-82149-X

                                             ORDER
       On October 17, 2016, we ordered the trial court to determine whether appellant is

indigent and entitled to proceed without payment of costs for the clerk’s record and reporter’s

record. In our order, we informed the trial court that appellant has requested the appointment of

counsel to represent him on appeal, and ordered the trial court to “to take such other measures

and to make all orders necessary to ensure appellant is represented by counsel in this appeal.”

We ordered the trial court to transmit a supplemental clerk’s record to this Court by November 1,

2016 containing the written findings of fact as to indigency status, any supporting

documentation, and any orders, including orders regarding the appointment of appellate counsel.

       We are now in receipt of the trial court’s November 15, 2016 findings of fact in which

the court found that appellant is not indigent because his parents previously retained counsel and

have not told the trial court that their financial information or status has changed. The trial court

also found that appellant wants to prosecute this appeal because he filed a notice of appeal. The

                                                 1
trial court made no findings and issued no orders addressing appellant’s request for appointment

of counsel, nor did the court inquire or make findings as to appellant’s current desire to pursue

this appeal, as opposed to his desire at the time he filed the notice of appeal. The November 15,

2016 findings do not comply with this Court’s October 17, 2016 order.

       Appellant has requested appointment of counsel for appeal and is entitled to counsel

under the Texas Family Code.          TEX. FAM. CODE ANN. § 51.10(a)(8) (“A child may be

represented by an attorney at every stage of proceedings under this title including . . . .

proceedings in a court of civil appeals or the Texas Supreme Court reviewing proceedings under

this title.”); TEX. FAM. CODE ANN. § 56.01(f) (Once a juvenile expresses the desire to appeal by

filing a notice of appeal “[c]ounsel shall be appointed under the standards provided in Section

51.10 of this code unless the right to appeal is waived in accordance with Section 51.09 of this

code.”) (emphasis added).

       When a juvenile’s parents are capable of retaining an attorney but do not engage counsel

for the child, section 51.10(d) provides that the court:

       shall order a child's parent or other person responsible for support of the child to
       employ an attorney to represent the child, if:

       (1) the child is not represented by an attorney;

       (2) after giving the appropriate parties an opportunity to be heard, the court determines
       that the parent or other person responsible for support of the child is financially able to
       employ an attorney to represent the child; and

       (3) the child’s right to representation by an attorney:

               (A) has not been waived under Section 51.09 of this code; or

               (B) may not be waived under Subsection (b) of this section.

TEX. FAM. CODE ANN. § 51.10(d) (emphasis added). Conversely, if the court determines a

juvenile’s parents are “financially unable to employ an attorney” for the child, the court is still


                                                  2
required to appoint an attorney if the child is not represented by an attorney and has not waived

the right to representation by an attorney. TEX. FAM. CODE ANN. § 51.10(f). The court may also

appoint counsel in any case it deems representation necessary to protect the interests of the

juvenile. TEX. FAM. CODE ANN. § 51.10(g). “The court may enforce orders under Subsection (d)

by proceedings under Section 54.07 or by appointing counsel and ordering the parent or other

person responsible for support of the child to pay a reasonable attorney's fee set by the court. The

order may be enforced under Section 54.07.” TEX. FAM. CODE ANN. § 51.10(e). Counsel

appointed under sections 51.10(f) or 51.10(g) may be compensated from the general fund of the

county and the juvenile’s parents ordered to reimburse the county for fees it pays appointed

counsel. TEX. FAM. CODE ANN. § 51.10(k).

       Here, the trial court determined appellant is not indigent because his parents had

previously retained counsel for appellant and had not indicated their financial status had

changed. For the purpose of determining indigency, the court shall consider the assets and

income of the child, his or her parents, and any other person responsible for the support of the

child. TEX. FAM. CODE ANN. § 56.01(m). The trial court’s finding on indigency does not

indicate the court applied the standard set out in section 56.01(m).

       It is undisputed that appellant does not have appellate counsel and has requested

appointment of appellate counsel. Whether indigent or not, a child is entitled to representation

by an attorney in appellate court proceedings. TEX. FAM. CODE ANN. §§ 51.10, 56.01(f). The

trial court did not, however, appoint appellate counsel as required by sections 51.10 and 56.01.

TEX. FAM. CODE ANN. §§ 51.10(d),(f),(g), 56.01(f). The trial court also failed to make specific

findings regarding whether appellant’s parents are currently capable of retaining and financially




                                                 3
able to employ an attorney to represent appellant on appeal and whether appellant has waived the

right to counsel. TEX. FAM. CODE ANN. § 51.10(d)(2),(3).

       Who should be responsible for paying for the clerk’s record and reporter’s record is a

separate issue. Section 56.01(l) authorizes the court, in the absence of indigency, to order the

payment of costs on appeal by the child, his or her parent, or person responsible for support.

TEX. FAM. CODE ANN. § 56.01(l). Thus, should the court determine that a juvenile is not entitled

to a free reporter’s record under Section 56.02, it is empowered to make orders sufficient for

payment of the clerk’s record and reporter’s record by the child, his or her parents, or other

persons responsible for support. See In re A.G.N., 07-07-0312-CV, 2007 WL 2819671, at *1–3

(Tex. App.—Amarillo Sept. 28, 2007, no pet.).

       In light of the foregoing, we again ABATE the appeal and REMAND the case to the

305th Judicial District Court of Dallas County for further proceedings. We ORDER the trial

court to hold a hearing on remand, provide notice to appellant and his parents of the place, date,

and time of the hearing and the necessity of attendance, and use all necessary means to determine

and make findings on each of the following:

       1.      Whether appellant continues to desire to prosecute the appeal.

       2.      Whether appellant is indigent, applying the standard of section 56.01(m).

       3.      Whether appellant’s parent or other person responsible for support of
               appellant is financially able to employ an attorney to represent appellant
               on appeal.

       4.      Whether appellant’s right to representation by an attorney has or has not
               been waived under section 51.09.

       5.      Whether appellant’s right to representation by an attorney may not be
               waived under section 51.10(b).

       6.      Whether appointment of an attorney for appeal is necessary to protect the
               interests of appellant according to section 51.10(g).


                                                4
         7.     If the court determines section 51.10(d) is applicable, the court shall
                determine and make specific findings and necessary orders as to

                a.     whether to order appellant’s father and mother to retain an attorney
                       for appellate representation of appellant, or

                b.     whether to appoint counsel to represent appellant on appeal and to
                       order appellant’s parent or other person responsible for support of
                       appellant to pay a reasonable attorney’s fee set by the court.

         8.     If the court determines either section 51.10(f) or section 51.10(g) is
                applicable, the court shall appoint an attorney to represent appellant on
                appeal and shall determine and make specific findings and necessary
                orders as to whether appellant’s parents should be ordered to reimburse
                the county for fees it pays counsel appointed under sections 51.10(f) or
                51.10(g).

         9.     Whether appellant is entitled to a free reporter’s record under Section
                56.02;

         10.    If the court finds appellant is not indigent, whether to order appellant’s
                parents to pay the costs for preparation of the clerk’s record and reporter’s
                record.

         If the trial court determines that appellant desires to prosecute the appeal, this Court

ORDERS the trial court to make all orders necessary to ensure appellant is represented on

appeal and that a complete record is filed on appeal.

         The Court further ORDERS the trial court to direct the district clerk to transmit a

supplemental clerk’s record containing all hearing notices, the written findings of fact requested

above, any supporting documentation, and any orders, including orders regarding the

appointment of appellate counsel, to this Court within FIFTEEN DAYS of the date of this order.

         The Court further ORDERS the trial court to direct the court reporter to transmit a

reporter’s record of the remand hearing to this Court within FIFTEEN DAYS of the date of this

order.




                                                  5
       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                  /s/    CRAIG STODDART
                                                         JUSTICE




                                              6